Citation Nr: 9917123	
Decision Date: 06/22/99    Archive Date: 06/29/99

DOCKET NO.  97-19 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to service connection for a disorder manifested 
by a mass on the lung due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 29, 1956 to 
February 4, 1960, from January 31, 1968 to October 31, 1969, 
and from January 30, 1970 to March 31, 1984.  His active duty 
included service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision by the 
RO that denied, in part, a claim of entitlement to service 
connection for a disorder manifested by a mass on the lung 
due to exposure to herbicides.

By a decision entered in January 1985, the RO granted a claim 
of entitlement to service connection for restrictive lung 
disease.  At a hearing before a hearing officer in June 1997, 
it was maintained that a disorder manifested by a mass on the 
lung was an entity separate from the veteran's 
service-connected restrictive lung disease.  Consequently, 
the Board construes the claim of service connection for a 
disorder manifested by a mass on the lung as a claim distinct 
from restrictive lung disease.


FINDING OF FACT

No competent medical evidence has been presented to show that 
the veteran currently has a disorder manifested by a mass on 
the lung that is attributable to military service.


CONCLUSION OF LAW

The claim of service connection for a disorder manifested by 
a mass on the lung due to exposure to herbicides is not well 
grounded.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 
5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.307(a)(6), 3.309 
(1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  Service connection is 
also warranted where the evidence shows that a chronic 
disability or disorder has been caused or aggravated by an 
already service-connected disability.  38 C.F.R. § 3.310 
(1998); Allen v. Brown, 7 Vet. App. 439 (1995).  When disease 
is shown as chronic in service, or within a presumptive 
period so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date are service connected unless clearly attributable 
to intercurrent causes.  38 C.F.R. § 3.303(b) (1998).

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist him in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  If the claimant does 
not meet this initial burden, the appeal must fail because, 
in the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  To be well grounded, 
however, a claim must be accompanied by evidence that 
suggests more than a purely speculative basis for granting 
entitlement to the requested benefits.  Dixon v. Derwinski, 
3 Vet. App. 261, 262-63 (1992).  Evidentiary assertions 
accompanying a claim for VA benefits must be accepted as true 
for purposes of determining whether the claim is well 
grounded, unless the evidentiary assertion is inherently 
incredible or the fact asserted is beyond the competence of 
the person making the assertion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is plausible or 
possible is required.  Murphy, 1 Vet. App. at 81.  A claimant 
cannot meet this burden merely by presenting lay testimony, 
because lay persons are not competent to offer medical 
opinions.  Espiritu, 2 Vet. App. at 495.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to 
March 1, 1999) (Court) has held that competent evidence 
pertaining to each of three elements must be submitted in 
order make a claim of service connection well grounded.  
There must be competent (medical) evidence of a current 
disability, competent (lay or medical) evidence of incurrence 
or aggravation of disease or injury in service, and competent 
(medical) evidence of a nexus between the in-service injury 
or disease and the current disability.  This third element 
may be established by the use of statutory presumptions.  
38 C.F.R. §§ 3.307, 3.309 (1998); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Epps v. Gober, 126 F.3d at 
1468.

The veteran claims that he has a spot on his lungs due to 
exposure to Agent Orange during service in Vietnam.  He 
claims that around June or July 1995, when he was examined at 
the VA Medical Center (VAMC) in Buffalo, New York, a mass was 
detected on his lung, which he believes resulted from Agent 
Orange exposure.

With regard to herbicide exposure (including Agent Orange), 
VA laws and regulations provide that a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, and has a disease listed at 
38 C.F.R. § 3.309(e), shall be presumed to have been exposed 
to an herbicide agent, unless there is affirmative evidence 
to the contrary.  38 U.S.C.A. § 1116(a)(3) (West Supp. 1998); 
38 C.F.R. § 3.307(a)(6)(iii) (1998).  The last date on which 
such a veteran shall be presumed to have been exposed to an 
herbicide agent shall be the last date on which he or she 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975.  38 C.F.R. 
§ 3.307(a)(6)(iii) (1998).  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  Id.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, the following diseases shall be 
service-connected if the requirements of 38 U.S.C.A. § 1116 
and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. 
§ 1113 and 38 C.F.R. § 3.307(d) are also satisfied:  
chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; multiple myeloma; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (1998).  The 
diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, or acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii) (1998).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 61 Fed. Reg. 41442, 41448 (1996).  
Nevertheless, the United States Court of Appeals for the 
Federal Circuit has held that the Veteran's Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984), does not preclude a claimant from 
establishing service connection with proof of direct 
causation, a task "which includes the difficult burden of 
tracing causation to a condition or event during service."  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Based on a review of the evidence, the Board finds that the 
veteran's claim of service connection is not well grounded.  
38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303.  The veteran's 
DD-214 shows that he served in the Republic of Vietnam.  
However, the Board notes that the presumptive provisions of 
38 U.S.C.A. § 1116(a) and 38 C.F.R. § 3.309(e) cannot be 
relied upon by the veteran to establish service connection 
for a disorder manifested by a mass on the lung unless such a 
disorder is enumerated in either 38 U.S.C.A. § 1116(a) or 
38 C.F.R. § 3.309(e).  Here, the evidence does not show that 
such a disorder is one of the listed diseases.  Consequently, 
presumptive provisions of 38 U.S.C.A. § 1116 and 38 C.F.R. 
§ 3.309(e) cannot be relied upon by the veteran to establish 
service connection because no competent medical evidence has 
been submitted to show that he has one of the listed 
diseases.  38 C.F.R. § 3.309(e); see McCartt v. West, 12 Vet. 
App. 164 (1999).

The veteran is not precluded from otherwise fulfilling the 
nexus requirement.  See Combee, 34 F.3d at 1039.  However, he 
has not submitted any competent medical evidence of a nexus 
between any disorder manifested by a mass on the lung and 
service, or already service-connected disability.  The 
veteran's service medical records are negative for complaints 
of, treatment for, or diagnosis of a disorder manifested by a 
mass or spot on the lung.  The records show that he was 
treated for complaints of chest pain on numerous occasions; 
however, chest x-rays revealed no definite active diseases or 
acute pulmonary abnormalities.  

VA and private treatment reports, dated from April 1984 to 
May 1995, note the veteran's history of emphysema, and early 
congestive heart failure.  These records do not contain 
evidence of a mass on the lung.  In September 1984, a VA 
examiner noted that the veteran had severe obstructive lung 
disease on spirometry.  Chest x-ray revealed no evidence of 
cardiac, pulmonary, or pleural disease.  At a December 1984 
VA examination, it was noted that the chest revealed minimal 
restrictive ventilatory defect.  At a July 1992 VA 
examination, severe obstructive lung disease was diagnosed.  
X-rays of the chest taken in August 1984, February and 
July 1986, September 1988, November 1990, October 1991, 
February and July 1992 did not show a mass or spot on the 
lung.

VA treatment records, dated on June 16, 1995, indicate that 
it was noted that a physician had "found a spot on [the 
veteran's] lung."  A computerized tomography (CT) scan of 
the chest, dated on June 19, 1995, found several normal-sized 
lymph nodes in the right paratracheal region and aorto-
pulmonary window region.  No other significant abnormality 
was identified.  The impression was several normal-sized 
mediastinal lymph nodes, otherwise normal.  Chest x-rays, 
dated on June 19, 1995, revealed that the lungs were clear.  
The cardio-mediastinal silhouette was normal with no 
cardiomegaly or masses.  Mild aortic tortuosity was present.  
It was noted that no significant abnormalities were 
recognized in the chest.  Chest x-rays, dated on 
June 23, 1995, revealed no acute cardiopulmonary disease; the 
lungs were clear.  Chest x-ray, dated in June 1998, revealed 
congestive heart failure.

The remaining VA treatment reports do not refer to a spot on 
the lung.  Chest x-rays, dated in February 1997, showed that 
the lungs were clear.  There was no evidence of pleural 
effusion or acute cardiopulmonary abnormality.  Chest x-ray, 
dated in June 1997, was within normal limits.  The lungs were 
clear.  The heart, mediastinum, and hila were normal.  There 
were no osseous abnormalities.

The remaining private treatment reports do not refer to a 
spot on the lung.  Chest x-rays, dated in June 1996, revealed 
mild prominence of the cardiac silhouette.  Mediastinal 
contours were prominent, but stable.  Pulmonary vasculature 
was normal, and there was no evidence of focal pulmonary 
opacity.  Chest x-ray, dated in July 1997, revealed early 
congestive heart failure.  Chest x-rays, dated in March 1998, 
showed that the lungs were clear of acute infiltrates.  The 
cardiac silhouette was within normal limits.  The pulmonary 
vasculature was unremarkable and no infiltrate was seen.  

In short, no competent medical evidence has been presented to 
show that the veteran currently has a disorder manifested by 
a mass on the lung that is attributable to problems incurred 
in or aggravated by military service.  He has also not 
submitted any competent evidence of a nexus between any 
disorder manifested by a mass on the lung and service, or 
already service-connected disability.  While the record shows 
that a spot on the lung may have been detected in June 1995, 
it was not confirmed by subsequent CT scan or x-ray findings.  
Although the veteran claims that he has a mass on the lung 
due to herbicide exposure, the only support for such 
assertions is his own statements, including his June 1997 
testimony.  While he is competent to provide information 
regarding the symptoms he currently experiences and has 
experienced since his separation from military service, there 
is no indication that he is competent to diagnose a disorder 
manifested by a mass on the lung or to comment upon its 
etiology or time of onset.  Layno v. Brown, 6 Vet. App. 465, 
470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu, 2 Vet. App. at 495.  In conclusion, the Board notes 
that, even if exposure to herbicides during service is 
conceded, the lack of competent medical evidence showing that 
a disorder manifested by a mass on the lung is related to 
such exposure is significant.  The claim is not well 
grounded. 

The Board has also considered that certain VA and private 
medical evidence was received by the RO after the last 
supplemental statement of the case (SSOC) was issued in 
October 1997.  The veteran has not submitted a waiver of RO 
consideration of that evidence.  See, e.g., 38 C.F.R. § 
20.1304(c) (1998).  However, in such circumstances, a SSOC is 
only required where the evidence in question is 
"pertinent."  38 C.F.R. §§ 19.31, 20.1304(c) (1998).  Here, 
the Board finds that the evidence received after October 1997 
is either duplicative of evidence previously submitted, or is 
not pertinent to the veteran's claim.  Although it mentions 
various diagnoses, including congestive heart failure as seen 
on chest x-rays, it does not address whether the veteran has 
a disorder manifested by a mass on the lung.  Thus, the 
evidence is not pertinent to the instant appeal.  
Accordingly, further action with respect to this evidence is 
not necessary.  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); 38 C.F.R. § 19.37 (1998).

It has also been contended on the appellant's behalf that the 
Board should determine whether the RO complied with M21-1, 
Part III,  1.03(a) (Change 50) (Feb. 23, 1996) and M21-1, 
Part VI,  2.10(f) (Change 48) (Aug. 5, 1996).  The 
provisions of M21-1 Part VI,  2.10(f) provide that "the 
duty to assist will prevail while development is 
undertaken."  A careful reading of this provision clearly 
shows the initiation of this "development" is predicated on 
the claim being "potentially plausible on a factual basis."  
Essentially, "potentially plausible on a factual basis" 
means the claim is well grounded.  Epps, supra.  
Consequently, development is undertaken pursuant to M21-1 
Part VI,  2.10(f) only after the appellant has presented a 
well-grounded claim.  As the appellant has not done so here, 
M21-1 Part VI,  2.10(f) is not applicable to his case.
M21-1 Part III,  1.03(a) provides that "[b]efore a decision 
is made about a claim being well-grounded, it will be fully 
developed."  However, only when a claim is well grounded 
does VA have an obligation to assist the claimant in 
"developing the facts pertinent to the claim." Robinette v. 
Brown, 8 Vet. App. 69, 77-74 (1995) (emphasis added) 
(referring to evidentiary development required by the duty to 
assist under 38 U.S.C.A. § 5107(a)); Epps, supra; Beausoleil 
v. Brown, 8 Vet. App. 459, 465 (1996).  In contrast to the 
evidentiary development referred to in 38 U.S.C.A. § 5107(a), 
the provisions of M21-1, Part III,  1.03(a) refer to 
development of the claim.  The requirement to fully develop a 
claim - as compared to development of the evidence underlying 
the claim - merely demands that VA ensure that the appellant 
has not filed a defective or incomplete application.  See 
38 U.S.C.A. § 5103 (West 1991); Robinette, 8 Vet. App. at 78.  
See 38 C.F.R. §§ 3.1(p), 3.160(a) (1997)(defining a claim as 
an application for VA benefits); see also M21-1, Part III,  
1.01(a) (discussing development of pertinent facts 
"concerning a well-grounded claim"); M21-1, Part VI,  
2.10(f) (discussed, supra); compare M21-1, Part III,  
2.01(c) (during initial screening stage of claims processing, 
the RO shall review all applications and evidence immediately 
to determine if "a claim" is incomplete and requires 
"further development").  Indeed, M21-1, Part III,  1.03(a) 
relies upon Grottveit, supra, in which the Court stated that, 
"[i]f the claim is not well grounded, the claimant cannot 
invoke the VA's duty to assist [under 38 U.S.C.A. § 5107(a)] 
in the [evidentiary] development of the claim."  Grottveit, 
5 Vet. App. at 93, citing 38 U.S.C.A. § 5107(a).  Therefore, 
until an appellant has submitted a well-grounded claim, VA is 
under no duty to assist the appellant in establishing the 
evidentiary elements of his claim.  

In other words, the requirement to "fully develop" a claim 
pursuant to M21-1, Part III,  1.03(a) is not identical to 
the duty to assist which arises after a well-grounded claim 
has been submitted; instead, it appears merely to reiterate 
the duty to inform under 38 U.S.C.A. § 5103.  Consequently, 
ensuring that a claim is "fully developed" under M21-1 Part 
III,  1.03(a) means that, where the appellant's application 
for benefits is incomplete, VA shall notify the appellant of 
the evidence necessary to complete the application.  Id. at 
80.  As there is no indication in the present case that the 
appellant's application is incomplete, or that he is aware of 
evidence which would render his claim well grounded, the 
Board finds that the RO complied with 38 U.S.C.A. § 5103 and 
 1.03(a).


ORDER

Service connection for a disorder manifested by a mass on the 
lung due to exposure to herbicides is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

